Title: From James Madison to Albert Gallatin, 5 July 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, July 5th. 1808.

I have the honor to request that you cause a warrant to be issued in favor of John Mason, Superintendant of Indian Affairs, for four thousand, four hundred dollars, payable out of the appropriations for the relief & protection of American Seamen, to satisfy the enclosed bill on the Secretary of State, drawn in favor of John Shee, the Predecessor of the said Mason, by S. Bourne, Consul of the United States at Amsterdam, and dated the 18 March last.  The said Bourne to be charged accordingly on Books of the Treasury.  I am &c.

James Madison.

